Case 8:20-cv-02715-VMC-AEP Document 7 Filed 11/25/20 Page 1 of 4 PageID 35




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  ALONZO WILLIAMS,

             Plaintiff,

  v.                                   Case No. 8:20-cv-2715-T-33AEP

  DOLGENCORP, LLC,

            Defendant.
  _____________________________/

                                  ORDER

       This cause comes before the Court sua sponte. For the

  reasons that follow, this case is remanded to state court for

  lack of subject matter jurisdiction.

  Discussion

       “Federal      courts     have      limited    subject    matter

  jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

       Plaintiff Alonzo Williams initiated this slip-and-fall

  action in state court on October 20, 2020. (Doc. # 1-1).

  Thereafter, on November 18, 2020, Defendant Dolgencorp, LLC,



                                    1
Case 8:20-cv-02715-VMC-AEP Document 7 Filed 11/25/20 Page 2 of 4 PageID 36




  removed the case to this Court on the basis of diversity

  jurisdiction. (Doc. # 1).

       When    jurisdiction      is        premised   upon   diversity   of

  citizenship, 28 U.S.C. § 1332(a) requires that “the matter in

  controversy exceeds the sum or value of $75,000, exclusive of

  interest and costs.” If “the jurisdictional amount is not

  facially apparent from the complaint, the court should look

  to the notice of removal and may require evidence relevant to

  the amount in controversy at the time the case was removed.”

  Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

  2001). When “damages are unspecified, the removing party

  bears the burden of establishing the jurisdictional amount by

  a preponderance of the evidence.” Lowery v. Ala. Power Co.,

  483 F.3d 1184, 1208 (11th Cir. 2007).

       Here, the complaint does not specify the amount of

  damages sought. (Doc. # 1-1 at ¶ 1) (“This is an action for

  damages that exceeds the sum of [thirty thousand dollars.]”).

  In its notice of removal, Dolgencorp relies upon Williams’

  pre-suit    demand    letter        to     establish   the   amount    in

  controversy. (Doc. # 1 at ¶ 9). The pre-suit demand letter

  sought $100,000, including past medical expenses amounting to

  $5,699 and caretaking services for Williams’ mother in the

  amount of $5,400. (Doc. # 6-1).


                                       2
Case 8:20-cv-02715-VMC-AEP Document 7 Filed 11/25/20 Page 3 of 4 PageID 37




       Upon review of Dolgencorp’s notice of removal, the Court

  was “unable to determine whether the amount in controversy

  has been met by Williams’ damages claim without engaging in

  heavy speculation.” (Doc. # 3). The Court then gave Dolgencorp

  an opportunity to provide additional information to establish

  the amount in controversy. (Id.).

       Dolgencorp has now responded to the Court’s Order in an

  attempt to establish this Court’s diversity jurisdiction.

  (Doc.    #    6).    But    Dolgencorp     still   fails   to    show   by   a

  preponderance of the evidence that the amount in controversy

  exceeds $75,000. In its response, Dolgencorp reiterates its

  position that Williams’ pre-suit demand letter establishes an

  amount in controversy exceeding $75,000. (Id. at 3-4).

       However, the only concrete damages here are $5,699 in

  past medical expenses and $5,400 in caretaking expenses,

  amounting to $11,099. Although Dolgencorp attempts to use the

  demand letter as evidence of the amount in controversy, demand

  letters       do    not    automatically     establish     the   amount      in

  controversy. See Lamb v. State Farm Fire Mut. Auto. Ins. Co.,

  No. 3:10-cv-615-J-32JRK, 2010 WL 6790539, at *2 (M.D. Fla.

  Nov. 5, 2010) (stating that demand letters and settlement

  offers       “do    not    automatically     establish     the   amount      in

  controversy for purposes of diversity jurisdiction”). Indeed,


                                        3
Case 8:20-cv-02715-VMC-AEP Document 7 Filed 11/25/20 Page 4 of 4 PageID 38




  “[w]here demand letters reflect only puffing and posturing

  without    providing    specific      information     to    support    [the]

  plaintiff’s claim for damages, they do not establish the

  requisite amount in controversy.” Aijde Wanounou, Inc. v.

  Scottsdale Ins. Co., No. 20-cv-23491-BLOOM/Louis, 2020 WL

  5035248, at *2 (S.D. Fla. Aug. 26, 2020) (citations omitted).

       In short, Dolgencorp has not persuaded the Court that

  the amount in controversy exceeds $75,000. Rather, the only

  concrete   damages     fall   below       $12,000.   Dolgencorp      has   not

  carried its burden of establishing this Court’s diversity

  jurisdiction    and    the    Court       thus   lacks     subject    matter

  jurisdiction. Therefore, the case is remanded to state court.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

       The Clerk is directed to REMAND this case to state court

  because the Court lacks subject-matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.

       DONE and ORDERED in Chambers in Tampa, Florida, this

  24th day of November, 2020.




                                        4
